me pr a
UNITED STATES DISTRICT COURT RECEIVED
WESTERN DISTRICT OF MISSOURI 2020 JAN 16 PM 3:25

iS°. BURT
wee

4 PM Mi,

 

ADROIT Project Management Professionals

LLC (ADROITPMPS)
and
Asahn Josephus Wyatt
Plaintiffs, CASE:
4. Jo -cv- 00035 - HES
v

FEDERAL BUREAU OF INVESTIGATION

Defendant,

 

 

Plaintiffs, ADROIT Project Management Professionals LLC and Asahn Josephus Wyatt,
President of ADROIT Project Management Professionals LLC, seek relief from the Missouri

Western District Courts for the Following
Jurisdiction and Venue

Plaintiffs bring the action under the relevant provisions of the U.S. Code 1361 action to
compel an officer of the United States to perform his duty. The district courts shall have
original jurisdiction of any action in the nature of Mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

 

 

 

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 1of 8
Plaintiff. Plaintiff's claim offenses occurred over 95% a substantial amount, within Jackson
County, Kansas City. According to 28 USC1391(b)(2), venue is appropriate in a judicial
district where there occurred a “substantial number of events or omissions” from which the

case arose.

Parties

Plaintiffs:

Asahn J. Wyatt is a divorced father of 3 residing in Jackson County in the State of

Missouri, Mr. Wyatt is an adult man.

The second defendant, a single member LLC, is ADROIT Project Management
Professionals LLC (ADROITPMPS). ADROITPMPS is a registered business in the state of
Missouri. ADROITPMPS is a Minority Business Enterprise within the city of Kansas City,
Missouri. ADROITPMPS is a Federal Hubzone company as licensed by the Small Business

Association(SBA). Asahn Wyatt is the founder and President of ADROIT PMPS

DEFENDENTS

FEDERAL BUREAU OF INVESTIGATION (FBI)

THE FEDERAL Bureau of Investigation is the domestic intelligence and security service of the

United States and its principal federal law enforcement agency.

Plaintiffs are requesting the Kansas City FBI for proximity, however, open to support from

any of the DOJ.

 

 

 

iN

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 2 of 8
FBI Kansas City address:

1300 Summit Street

Kansas City, MO 64015

(816) 512-8200

Relief Sought

Through their rights as Citizens of the United States of America, Plaintiffs are requesting
under U.S. Code 1361 action to compel an officer of the United States to perform (his) duty,

for the Western Missouri Court to:

1. Compel FBI to investigate and resolve crimes allege within this brief against the

plaintiffs.

Plaintiffs are requesting FBI specifically because of their expertise, oversight and the nature of
the advanced cyber hacking rendered, also, because of the significant scope and complexity of

the offenses committed. Per FBI Website , https://www.fbi.gov/investigate/cyber:

“The FBI is the lead Federal Agency for investigating cyber-attacks by criminals, overseas
adversaries, and terrorist. The threat is serious-and growing. Cyber intrusions are becoming
more commonplace, more dangerous, and more sophisticated. Our nation’s critical

infrastructure, including both private and public sector networks, are targeted by adversaries.

 

 

iw

 

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 3 of 8
Plaintiffs allege that they have been part of a malicious conspiracy for the past 4.5 years. A
conspiracy designed to subdue any and all activities to minimum progress. Plaintiffs believe the

following crimes against their U.S. Civil rights and Civil Liberties:

42 U.S. Code 1985- Conspiracy to interfere with civil rights

42 U.S Code 1983-Civil action for deprivation of rights

42 US Code 1801-Video Voyeurism

42 US Code 1986 —Action for neglect to prevent

18 US Code 873- Blackmail

18 US Code 241- Conspiracy against rights

18 US Code 242 Deprivation of rights under Color of Law

Factual Background and General Allegations

The facts detailed in this brief detail the abhorrent, evil and criminal acts enacted on Plaintiffs,

committed by whom the plaintiffs allege is a state actor as well as other auxiliary actors.

Mr. Wyatt is a Chemical Engineering graduate from the University of Missouri-Columbia
with a MBA from Columbia Southern University. He is a licensed certified Project Management

Professional Licensed through Project Management Institute. Mr. Wyatt started ADROIT

 

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 4 of 8
Project Management Professionals in 2012 after 20 years as a process, quality, and project
engineer. (Exhibits A & B). With intermittent issues with his health after being awarded Full
Disability, Mr. Wyatt began to work full time on developing his company and assigning
employees to work. Mr. Wyatt has also made tremendous progress in using natural methods to
manage his disability. Since the progress, Mr. Wyatt has sought to increase his time with his
children as well. Mr. Wyatt currently has litigation in the 16" Circuit court to achieve a 50/50

Parenting plan.

For the past 4.5 years the Plaintiffs have been subjugated to nefarious, abhorrent and
criminal activities. Very covertly, these acts have subjected the Plaintiffs in this matter to
undue duress and harms in every area of life. Plaintiffs are alleging that these harms have
been launched by an apparent official group, Team A, as well an unofficial vigilante group,
Team B, through a conspiracy aided by the use of cyber hacking. Every activity and
movement of the plaintiffs has been affected. Under the guise of some form of pseudo
legal investigation, the perpetrators have wreaked havoc on the Plaintiffs. Plaintiffs believe
that unless it is stopped it will just continue to spiral out of control. It is plaintiffs belief that
Team A is sponsored by the state of Missouri. Interrogatories through Mr. Wyatt’s
modification trial (Exhibit SS) as well as a FOIA to KCPD and Police Commissioning board

denies KCPD as the suspect.

Report 1A: “Alleged Entities involved with conspiracy to violate Plaintiffs civil rights”

 

aa

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 5of 8
Is attached. The report list perpetrators, largely compromised, by either Team A or Team B,
thought to have been recruited to participate in investigation. Slander, sabotage, and

denial of the civil rights of Plaintiffs is accomplished everywhere the investigation goes.

Plaintiffs have notified every level of justice system. Local, State and Federal authorities
have been made aware of the atrocities committed with no resolve.(Notifications 1-4).
Therefore Plaintiffs are seeking relief through United States Western District Courts to

investigate the “investigators” through the activities of the Federal Bureau of Investigation.

Plaintiffs have ascertained that the criminal investigation is intent on finding that the

Plaintiffs are:

1. Selling drugs for money

2. Using drugs

3. Soliciting prostitutes for sex

4. Pimping women and children for money
5. Trafficking women and children for money
6. Committing fraud with social security

7. Mentally Ill

Any of the activities in 1-6, if true, would create prison time for Mr. Wyatt and severely
detriment any future for ADROIT PMPS. If any items noted in 1-7 were true, it would disqualify
Mr. Wyatt from being awarded 50/50 custody of his children. Unfortunately, the investigation

seems to have assumed that the Plaintiffs are guilty without a trial. Over the last 4.5 years they

 

 

a]

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 6 of 8
have sought to nefariously prove their allegations in all 7 areas. Mr. Wyatt took it upon himself
to complete a psychic evaluation through Truman Medical Center for his custody case. The Eval
is included here also (Exhibit Z). The Plaintiffs believe that 2 federal agencies have been
contracted to participate in this investigation, Social Security and United States Postal Service
(Exhibit O).

Plaintiffs believe that media along with narratives from the investigation have been turned
into Social Security to claim Mr. Wyatt is committing Social Security Fraud. Mr. Wyatt has
witnessed a waiter at a restaurant mentioning to a patron that Mr. Wyatt was stealing social
security. In that moment, the unknown patron took out her camera and took a picture of Mr.
Wyatt. This has occurred on several occasions and is further detailed in the report section of
this complaint. Therefore, Mr. Wyatt is authorizing his right to allow FBI access to his Social
Security records to support the counter investigation. In many of these situations,
friends/enemies of Mr. Wyatt were used to aid in the activity. These acts would qualify as
“slander” or defamation as Mr. Wyatt was committing nothing of the sort. The report in no
way determines guilt or innocence of the individuals named. The names are listed to give FBI
an idea of those that the Plaintiff is aware are familiar with the activities listed under
“description of Harms”. Infact, Plaintiffs believe many of these names will be included in Team
A’s investigation results.

Plaintiffs claim violation of their civil rights, severe defamation and concurrent sabotage
from auxiliary actors as well over the past 4.5 years. Team A, the state Actor, has co-conspired
with Team B as part of the conspiracy, committing atrocious acts against the plaintiff's.

Plaintiffs don’t believe Team A would completely release all details once investigation

 

 

 

-

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 7 of 8
concludes. In fact, Plaintiffs believe there is a cover-up as 5 of their phones have been
destroyed by a hacker(exhibit M) tied to investigation along with the associated evidence.
Report 1A, in this complaint, should be cross-checked with investigation results of Team A
as well as Social Security fraud submittals for Mr. Wyatt. While the Plaintiffs in no way expect
to tell FBI how to conduct their investigation they feel all the individual listed in “Entities
involved with conspiracy to violate Plaintiffs civil rights” testimony should be taken for each
incident, separately. Plaintiffs want to emphasize that these testimonies should be cross-
referenced with the testimony of Mr. Wyatt and all the evidence provided for collaboration.
Plaintiffs also feel the hacking of their systems and surveillance has already alarmed Team A

and Team B of new District submittal.

Asahn Wyatt

   

Presigent Adroit Project Management Professionals

 

 

 

Case 4:20-cv-00035-BP Document1 Filed 01/16/20 Page 8 of 8
